Dismissed and Memorandum Opinion filed July 2, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00455-CR

                            RAUL GARCIA, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 176th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1365300

                 MEMORANDUM                      OPINION


      This is an attempted appeal of the denial of appellant’s motion to dismiss his
court-appointed attorney.

      Generally, an appellate court only has jurisdiction to consider an appeal by a
criminal defendant where there has been a final judgment of conviction. Workman
v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915
S.W.2d 160, 161 (Tex. App.CFort Worth 1996, no pet.).
      The denial of a motion to dismiss court-appointed attorney is not a
separately appealable order.     Because this appeal does not fall within the
exceptions to the general rule that appeal may be taken only from a final judgment
of conviction, we have no jurisdiction.

      Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM




Panel consists of Justices Brown, Christopher, and McCally.
Do Not Publish C Tex. R. App. P. 47.2(b).




                                           2